DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 4, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al (USPN 2019/0181628) in view of Bieber (USPN 2019/0207653).
Regarding claim 1, Ward discloses an arc fault detection device (see figures 1,  5) for detecting an arc fault in an electric line (P2), the arc fault detection device (100) comprising:
a first terminal  and a second terminal (terminals connected between L2, c7)  for connecting the arc fault detection device (an arc detection circuit includes L2, C7, R13, C8, U3, MCU controller, see figures 5, 7) to a conductor (P2) of the electric line (see figure 1);
a sensor (L2, C7) adapted for generating a sensor signal (MCU6) from a current through the electric line (see par. 0027); and
a controller (MCU controller in figure 7) adapted for detecting the arc fault from the sensor signal;
wherein the sensor comprises an inductor (L2) connected to the first terminal and the second terminal and a capacitor (C7) connected in parallel with the inductor (see figure 5) (see par. 0027-0028);
wherein the inductor (L2) and the capacitor (C7) form a resonant circuit (138) with a resonance frequency (such as a the resonant circuit which is formed by the inductor L2, and the capacitor C7 produces different  frequencies from 10 KHz to  150 KHz), (see par. 0027).
Ward does not explicitly disclose the resonant circuit as claimed.
Bieber discloses an arc fault detection circuit comprises a sensing circuit (see figure 1I) comprises an inductor (L5), and a capacitor (C3) which forms a resonant circuit resonance frequency,  the frequency determining an impedance behavior of the resonant circuit (see figure 3A), wherein the inductor (L5) and the capacitor (C3) are chosen  (see par. 0057, 0064) such that the impedance behavior of the resonant circuit (see figure 3a, par. 0066, 0078) corresponds to a desired impedance behavior over a relevant frequency range of the current through the electric line.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the resonant circuit of Ward to incorporate a resonant circuit as disclosed by Bieber to improve measurement and arc detection.
Regarding claim 3, Ward discloses wherein one end of the inductor (L2) is used as a reference point (OV) for at least one of the sensor  and the controller (MCU)(see figures 5, 7).
Regarding claim 4, Ward discloses wherein the sensor  further comprises a resistor (R13 connected in parallel with the capacitor (C7) (see figure 5).
Regarding claim 10, Ward discloses wherein the sensor (figure 5) further comprises a filter circuit (R13, C8) adapted for providing at least one filtered signal from the sensor signal; wherein the controller (MCU shown in figure 7) is adapted for detecting the arc fault from the at least one filtered signal (see par. 0028).
Regarding claim 12, Ward discloses a method for operating an arc fault detection device (figure 5, 7) including a first terminal and a second terminal (terminals connected between L2, c7) for connecting the arc fault detection device (an arc detection circuit includes L2, C7, R13, C8, U3, MCU controller, see figures 5, 7) to a conductor (P2) of the electric line (see figure 1);
a sensor (L2, C7) adapted for generating a sensor signal (MCU6) from a current through the electric line (see par. 0027); and
a controller (MCU controller in figure 7) adapted for detecting the arc fault from the sensor signal;
wherein the sensor comprises an inductor (L2) connected to the first terminal and the second terminal and a capacitor (C7) connected in parallel with the inductor (see figure 5) (see par. 0027-0028);
wherein the inductor (L2) and the capacitor (C7) form a resonant circuit (138) with a resonance frequency (such as a the resonant circuit which is formed by the inductor L2, and the capacitor C7 produces different frequencies from 10 KHz to  150 KHz), (see par. 0027), the method comprising:
receiving the sensor signal (the signal output from the L5, and the capacitor C7) from the sensor; 
determining from the sensor signal (by the controller MCU in figure 7) whether the electric line  has an arc fault or not; when the arc fault is detected: generating a trip signal (a fault signal output from the controller in figure 7) ) for interrupting the electric line (see par. 0018).
Ward does not explicitly disclose the resonant circuit as claimed.
Bieber discloses an arc fault detection circuit comprises a sensing circuit (see figure 1I) comprises an inductor (L5), and a capacitor (C3) which forms a resonant circuit resonance frequency,  the frequency determining an impedance behavior of the resonant circuit (see figure 3A), wherein the inductor (L5) and the capacitor (C3) are chosen  (see par. 0057, 0064) such that the impedance behavior of the resonant circuit (see figure 3a, par. 0066, 0078) corresponds to a desired impedance behavior over a relevant frequency range of the current through the electric line.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the resonant circuit of Ward to incorporate a resonant circuit as disclosed by Bieber to improve measurement and arc detection.
Regarding claim 13, Ward discloses at least one of a low-frequency component (a low pass filter includes R13 and C8) and a high-frequency component (C9, and R14) is extracted from the sensor signal and is analyzed to determine whether the electric line has an arc fault or not.
Regarding claims 14, 15,  Ward discloses when the computer program is executed by a computer (MCU in figure 7), cause the computer to determine whether an arc fault or not (see par. 0031).
Allowable Subject Matter
2.	Claims 2, 5-9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836